Citation Nr: 1711110	
Decision Date: 04/06/17    Archive Date: 04/19/17

DOCKET NO.  10-25 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a left hip disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant



INTRODUCTION

The Veteran had active duty in the United States Army from January 1970 to September 1971.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

These issues were before the Board in January 2014, February 2015, December 2015, and November 2016 at which time they were remanded for additional evidentiary development.  The case has now returned to the Board for further appellate action).


FINDINGS OF FACT

1.  The Veteran does not have a current back disorder which originated in service or within a year of discharge from service, and the Veteran's current back disorder is not otherwise etiologically related to service.  

2.  The Veteran's current left hip disorder, diagnosed as radiculopathy did not originate in service or until years thereafter, is not otherwise etiologically related to service, and was not caused or aggravated by service-connected disability.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for degenerative disc disease of the lumbar spine are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

2.  The criteria for service connection for left hip radiculopathy are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duty to notify was satisfied by letters dated November 13, 2008.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also satisfied its duty to assist the Veteran in the development of his claims.  Service treatment records and pertinent post-service VA and private medical records as well as records from the Social Security Administration (SSA) have been obtained and associated with the claims file.  The Veteran has also submitted potentially relevant documents and argument in support of his claims, including personal statements.  The Board finds that there is no additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained. 

The duty to assist includes providing an examination when the record indicates a claim may have merit but is insufficient to decide the matter.  38 U.S.C.A. § 5103A.  This case has been remanded multiple times since the Veteran filed his claim and he has been afforded numerous medical examinations and opinions between 2009 and 2016.  Although these opinions were determined to be inadequate, the Board, as will be discussed further below, finds the most recent November 2016 opinion adequate to decide the claim.  It seems the Veteran's representative has taken issue with this opinion as well.  He essentially argues that the medical opinion cannot be justifiably relied upon to evaluate the Veteran's claimed disabilities, but does not provide specifics as to how this is so.  

However, the Board finds that the examiner's opinion reflects a full review of all medical evidence of record and is supported by sufficient detail.  Given the thoroughness of the report with a full rationale and its consistency with the evidence of record, the Board finds that it is adequate for purposes of deciding the claim.  38 C.F.R. § 4.2; Abernathy v. Principi, 3 Vet.App. 461, 464 (1992) (citing Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that if the examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate).  Therefore, the representative's complaint does not provide a basis upon which to remand this claim for additional examination and VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).

Accordingly, the development ordered by the Board has been completed sufficiently so that the claim may finally be adjudicated.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47.


Law and Analysis

The Veteran is seeking service connection for low back and left hip disorders.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (a) (2016).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016). 

In addition, service connection for certain chronic diseases, such as arthritis (degenerative joint/disc disease), may be established on a presumptive basis by showing that the condition manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2016).  Although the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309 (2016); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 446 (1995) (en banc).  In order to establish service connection for a claimed secondary disorder, there must be medical evidence of a current disability; evidence of a service-connected disability; and medical evidence of a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 (1995).

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

The Veteran is seeking service connection for a low back and left hip disorders which he contends had their onset during his military service.  Because both claims involve similar issues and evidence, and as similar legal principles apply, the Board will address them in a common discussion.  

Service treatment records show the Veteran sought treatment for recurring back pain between January 1970 and February 1971.  X-rays were normal and the clinical impressions included back strain/sprain.  In August 1971, the Veteran was treated for a right wrist fracture after being hit by a pickup truck.  His injuries were confined to the right wrist, with no mention of the back or hip.  There was also no reference to lumbar spine or left hip problems at the time of his separation physical in September 1971.  The Veteran was given the opportunity in service to identify any history or symptoms associated with the in-service accident, but did not report any pertinent lumbar spine or hip complaints and in fact indicated that he was in good health.  The examiner noted the history of right wrist trauma.  The clinical evaluation did not indicate any significant spine or lower extremity abnormalities.  Service connection is currently in effect for right wrist injury residuals.  

There is also no indication that the Veteran had continued or ongoing back or left hip symptoms in the immediate years after his separation from this period of service.  Post-service treatment records show that in November 1971, within two months of service discharge, the Veteran underwent a VA general medical examination.  At that time his complaints were confined to his right wrist with no mention of the back and left hip complaints during this visit and no such complaints are documented in his report of past medical history. 

Instead the record shows the first instance of post-service reference to pertinent complaints occurred several years after service discharge.  At the time the Veteran reported a history of constant back over the past 12 months and that he was last seen for it in January 1973.  See VA Form 21-4138, dated in August 1974.  The next relevant medical evidence begins in August 2008, 34 years later, and documents the Veteran's initial visit to establish primary care with VA.  His primary complaint was of chronic back and left hip pain, which he attributed to a motor vehicle accident during service.  Radiological findings of the lumbar spine showed degenerative changes and disc disease of L5-S1.  Although the other treatment records contain reference left hip arthritis, they are not accompanied by objective clinical confirmation by X-ray evidence.  See June 2009 VA examination report and VA outpatient treatment records from 2008 to 2011.  

Thus, the Board finds that there is insufficient evidence of continuity of symptomatology to enable an award of service connection solely on this basis under the provisions pertaining to "chronic diseases."  See Walker, supra.  Also as a diagnoses of disc disease or arthritis, confirmed by X-ray, were not demonstrated until well after one year following his separation from his period active duty, the Veteran does not satisfy the criteria for service connection on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309.  So what remains for consideration is whether or not in the absence of a chronic disease in service, and/or continuity of symptoms, the Veteran's current lumbar disc disease and associated left hip strain/radiculopathy may nonetheless somehow be related to his military service decades earlier.  

As has been noted, VA medical opinions were obtained in June 2009, March 2014, June 2015, and April 2016.  These examiners reviewed the claims file and diagnosed the Veteran with degenerative disc disease, and left hip radiculopathy, which were found not to be connected to active military service.  This was based primarily on analysis of the medical evidence that showed a lack of chronic back and left hip problems in the military, upon service separation, and for approximately 30 years thereafter.  Unfortunately, these opinions were all inadequate in one way or another.  The reasons for their respective insufficiencies are noted in the previous Board remands and will not be set forth here.  An addendum opinion was obtained in November 2016.  

In a November 2016 supplemental opinion, the examiner opined that the back complaints reported during service are less likely than not consistent with the current diagnosis of lumbosacral degenerative disc disease.  On the other hand, the post-service back complaints, reported and documented since 2008, are as likely as not consistent with the current diagnosis of lumbosacral degenerative disc disease.  The examiner explained that the Veteran was treated on three occasions in service for recurrent back pain, documented in one opportunity as chronic, however by medical course the problem is more intermittent episodes of acute strains.  In fact, one of the three in-service complaints was in mid back, and not in lower back (where the Veteran has the problem currently).  The Veteran did not have any problems with his back at the moment of the separation examination.  There is no objective evidence (documentation) of any back symptoms or complaints between service and 2008.  

The examiner also concurred with the multiple opinions given in the past years, in that there is no documentation of complaints/treatments or diagnosis of back problems for more than 30 years.  Despite the Veteran's credible report of recurrent back symptoms since service, and his belief that his current back problems are related to his in-service back problems in service.  The examiner found this problematic medically because chronic back problems of more than 45 years of evolution would be far more advanced.  In addition, such chronic back problems would definitely interfere with a physical job like the one the Veteran described having from 1986-2010 when he had to walk 3 hours per day and lift 10-35 pounds, 25 feet most of the days.  Before this, the Veteran worked as an electrician, which is also a physical job.  There is no documentation of continuity, and no medical evidence of continuity due to the course of the disease.  Therefore, it is unlikely that the Veteran's current symptoms/diagnoses are related to the remote symptoms in service, and are more likely related to his post-service occupation after separation from the military.  

Based on the evidence in this particular case, service connection for low back and left hip disorders is not warranted.  Although there is an in-service incident and current disabilities, the Board finds that there is no nexus between the two.  38 C.F.R. § 3.303; Shedden, 381 F.3d at 1167.

First, although service treatment records document in-service back complaints, it was not chronic and continuous, but rather symptoms that that ultimately resolved by the time of service discharge.  In other words, the acute nature of the symptoms is evidenced by the Veteran's separation physical in September 1971, during which he did not indicate recurrent back pain, and did not otherwise indicate any lower extremity problems.  Clinical evaluation of the spine and lower extremities was normal.  Thus it is clear that continuing permanent back and left hip disorders were not then present.

Likewise, the Veteran's statements reporting continued back or left hip problems since service are contradicted by the 1971 VA examination report in which he appears to have reported all of his existing medical conditions without mentioning either his back or left hip.  This suggests that the Veteran would have also sought care for chronic back and left hip problems, if such had existed, and is persuasive evidence that he was not then experiencing continuous back and left hip pain from the time of his discharge from service in 1971.  See AZ v. Shinseki, 731 Fed. Cir. 1303 (2013) (recognizing the widely held view that the absence of an entry in a record may be considered, if it appears that the fact would have been recorded had it occurred); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (the absence of a notation in a record may only be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred).

Second, the only competent medical opinion of record demonstrates that the current low back and left hip disorders are not related to the in-service incident.  In this case, the Board finds the November 2016 VA opinion is highly probative as it is based upon a complete review of the claims file, sets out the most helpful and complete discussion of the medical questions, and is supported by adequate rationale.  He concluded that the back pain in service was not the cause of his current disc disease when also considering other possible explanations such as the lack of continuity of care and the many post-service years in an occupation that was physically demanding.  In doing so the examiner did not base his opinion merely on the absence of contemporaneous documentation of this condition, rather, just considered this as one of several relevant considerations.  The claims file contains no competent medical evidence refuting it.  Moreover, while the Board is not entirely satisfied with the remaining VA opinions, it is significant that they all fail to support the Veteran's claim.

To the extent the Veteran's statements purport to provide a nexus opinion between his claimed low back and left hip disorders and service, including the documented MVA, the Board notes determining etiology (as distinguished from merely reporting the presence of symptoms) is not a simple question.  Ascertaining the etiology of orthopedic disorders requires the interpretation of results found on physical examination and knowledge of the musculoskeletal system, to include the impact trauma and/or particular activities may have on the back and hip and is beyond the scope of knowledge of a lay person.  It also requires discussion of the inherently medical question of how an episode of essentially muscular symptoms in service may have contributed to bring about disc disease and left hip radiculopathy many years later particularly in light of the absence of clinical evidence in the interim.  

Moreover service treatment records show neither complaints nor evidence of chronic back or hip problems in service, or treatment for a back injury, despite there being treatment for other injuries related to the MVA.  The Veteran also noted no complaints regarding his back or left hip at separation though he was given the opportunity to do so, and indicated that he was in "good health."  The Board finds that the objective contemporaneous service records are more probative as to the circumstances surrounding the Veteran's in-service MVA, rather than his inconsistent history reported many years thereafter.  See Curry v. Brown, 7 Vet. App. 59 (1994) (a Veteran's version of events from the past may be of limited credibility and probative value in the absence of medical records showing treatment for the claimed disorder).  

In this case, the facts are complex enough that the Veteran's current assertions regarding his symptoms are not sufficient to outweigh the remaining evidence of record.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (providing that although a veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, a veteran is not competent to provide evidence as to more complex medical questions).  In any event, even assuming the Veteran is competent to address the etiology of his lumbar disc disease and left hip strain/radiculopathy after service, the probative value of his opinion is outweighed by that of the VA examiner, who clearly does have the expertise, training and education to address such etiology.



As the preponderance of the evidence is against the claims for service connection for low back and left hip disorders, the claims must be denied.


ORDER

Entitlement to service connection for degenerative disc/joint disease of the lumbar spine is denied. 

Entitlement to service connection for a left hip disorder is denied.  



____________________________________________
Thomas H. O'Shay 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


